Citation Nr: 0724934	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-02 267	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a back 
disability.

The Board notes that in the February 2002 statement of the 
case (SOC), the RO expanded the issue on appeal to include a 
left leg condition.  However, in the veteran's February 2002 
substantive appeal, despite indicating that he was appealing 
all issues on the SOC, he specifically stated that he 
believed that "new and material evidence adequate to reopen 
[his] claim for service connection for [his] back condition 
ha[d] been submitted."  He did not mention the left leg, and 
as such, he did not perfect an appeal for the left leg.  See 
38 C.F.R. § 20.202 (2006).  Service connection for a left leg 
injury was also separately denied in a January 2003 rating 
decision, but the veteran did not file an appeal as to that 
decision.  Although the RO included the left leg in an April 
2005 supplemental statement of the case (SSOC), in which the 
issue was phrased as "service connection for low back 
condition to include left leg residuals," that was erroneous 
as the left leg claim was not properly appealed.  In short, 
the only issue currently before the Board is listed on the 
cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1943 to April 1946.  

2.  On January 20, 2006, the Board determined that evidence 
received since the May 1947 rating decision was new and 
material and the claim for service connection for a back 
disability was reopened.  The de novo claim of entitlement to 
service connection for a back disability was denied.

3.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court) in March 2006.

4.  On January 22, 2007, during the pendency of his appeal to 
the Court, the veteran died.

5.  In a March 2007 Memorandum Decision, the Court determined 
that no party had filed a motion for substitution nor were 
there any potential accrued-benefits claimants.

6.  The Court vacated the January 20, 2006, Board decision 
and dismissed the appeal.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

A review of the history of this appeal reveals that in a May 
1947 rating decision, the RO denied the veteran's original 
claim for service connection for a lower back injury.  The 
veteran was notified of that decision and his appellate 
rights by letter dated in June 1947, but he did not file an 
appeal as to that decision and it became final.  38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.200; 20.1103 (2006).

In September 2000, the veteran filed a claim to reopen his 
claim for service connection for a back disability.  The RO 
denied that claim by letter dated that same month on the 
basis that no new medical evidence had been submitted to 
change the prior final denial.  The veteran disagreed with 
that decision, and initiated the present appeal.

On January 20, 2006, the Board determined that evidence 
received since the May 1947 rating decision was new and 
material and the claim for service connection for a back 
disability was reopened.  However, the de novo claim of 
entitlement to service connection for a back disability was 
denied.

The veteran appealed the denial to the Court in March 2006.  
On January 22, 2007, during the pendency of his appeal to the 
Court, the veteran died.  In a March 2007 Memorandum 
Decision, the Court vacated the January 20, 2006, Board 
decision and dismissed the appeal.

The Court based its decision on Landicho v. Brown, 7 Vet. 
App. 42, 54 (1994), wherein the Court held that when a 
veteran dies while an appeal of the denial by the Board of 
his or her claim for disability compensation under chapter 11 
of Title 38 of the United States Code, is pending, the 
appropriate remedy is to vacate the Board decision from which 
the appeal was taken and to dismiss the appeal.  The Court 
rationalized the decision with Padgett v. Nicholson, 473 F.3d 
1364 (Fed. Cir. 2007), wherein the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the Court was not obligated to withdraw a decision when a 
party dies before the decision is issued, as long as the 
party's case had been submitted to the Court.  

In this matter, the Court found that the veteran died before 
a decision was issued.  However, unlike the facts in Padgett, 
where the veteran's widow filed a motion to be substituted on 
her husband's appeal and had an accrued benefits claim 
pending before VA when she filed that motion, in the case at 
bar, no party filed a motion for substitution nor were there 
any potential accrued-benefits claimants.  Thus, the Court 
determined entering a judgment retroactive to the date of the 
veteran's death was not appropriate.



Analysis

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).

ORDER

The appeal is dismissed.


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


